UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       ϱͬϮϭͬϮϬϮϭ
 Samantha Siva Kumaran and Nefertiti Risk
 Capital Management, LLC,
                                                          1:20-cv-03873 (GHW) (SDA)
                                Plaintiffs,
                                                          ORDER
                    -against-

 ADM Investor Services, Inc.,
                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

        It is hereby Ordered that, no later than Wednesday, May 26, 2021, Defendant shall file

any and all pleadings from the NRCM Arbitration, NFA Case No. 18-ARB-5, as well as any written

rulings from the Arbitration Panel, to the extent such documents have not previously been filed

in this case.

SO ORDERED.

DATED:          New York, New York
                May 21, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
